Citation Nr: 1023599	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for pleurisy, 
tuberculosis with effusion.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for residuals of cold exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1953 to November 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in March 2010.  The hearing transcript has been 
associated with the claims file.

The issues of service connection for residuals of cold 
exposure, having been opened herein, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's pleurisy is not active and has not resulted 
in any active residuals.  

2.  A claim of service connection for residuals of cold 
exposure was previously denied by the RO in January 2005.  
Evidence presented since January 2005 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
service-connected pleurisy, tuberculosis with effusion, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 4.89, 4.97, DC 6732 (2009).

2.  New and material evidence sufficient to reopen the claim 
for service connection for residuals of cold exposure has 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Pleurisy, Tuberculosis with Effusion

For historical purposes, it is noted that service connection 
was established by the RO in a February 1955 decision.  At 
that time, a 100 percent rating was assigned from December 1, 
1954, to January 26, 1957; a 50 percent rating was assigned 
from January 27, 1957, to January 26, 1961; a 30 percent 
evaluation was assigned from January 27, 1961, to January 26, 
1966; and a noncompensable rating was assigned from January 
27, 1966, forward.  A subsequent claim for a compensable 
rating was denied by rating decisions issued in September 
1997 and October 1997.  In May 2008, the Veteran filed the 
claim for a compensable rating which is currently on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran is rated under Diagnostic Code (DC) 6732, which 
rates active or inactive pleurisy, tuberculosis.  DC 6732 
indicates that the condition should be rated under 38 C.F.R. 
§§ 4.88c or 4.89, whichever is appropriate.  38 C.F.R. 
§ 4.88c provides ratings for inactive nonpulmonary 
tuberculosis initially entitled after August 19, 1968, and 
38 C.F.R. § 4.89 provides ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  In this case, the 
Veteran was already service-connected for tuberculosis on 
August 19, 1968; thus, 38 C.F.R. § 4.89 is the applicable 
rating criteria.  

38 C.F.R. § 4.89 notes that Public Law 90-483 repealed 
38 U.S.C.A. § 356 which had provided graduated ratings for 
inactive tuberculosis but indicates that the repealed section 
still applies to the case of any veteran who was receiving or 
entitled to receive compensation for tuberculosis on August 
19, 1968.  38 C.F.R. § 4.89 then provides the rating schedule 
applicable for these veterans.  Specifically, it states that 
a 100 percent rating is warranted for two years after the 
date of inactivity; then a 50 percent rating for four years 
thereafter or six years after date of inactivity; then a 30 
percent rating for five years thereafter or 11 years after 
date of inactivity; and then a noncompensable rating in the 
absence of a schedular compensable permanent residual.  

Taking into account all relevant evidence, the Board finds 
that the Veteran is currently properly rated as 
noncompensably disabled for his service-connected pleurisy.  
In this regard, the Board notes that there is no evidence of 
record to indicate that the Veteran has any permanent 
residuals from his pleurisy, such that a compensable rating 
would be warranted:  the treatment records of record reflect 
no findings of any such residual and the April 2009 and June 
2008 VA examination records indicate that the Veteran's 
tuberculosis was inactive and without residual.  The Board 
notes that the Veteran has reported intermittent shortness of 
breath and that he has been determined to have a moderate 
restrictive ventilatory defect and chronic obstructive 
pulmonary disease.  See September 1998 VA treatment record; 
April 2001, June 2008 and April 2009 VA examination records.  
The evidence does not suggest that the COPD or restrictive 
ventilatory defect is related to the history of pleurisy, 
however.  Thus, as the Veteran has not been shown to 
currently have any residuals of pleurisy, a compensable 
rating is not warranted, and the claim is denied.

Residuals of Cold Exposure

Service connection for residuals of cold exposure was 
previously denied, most recently in a January 2005 decision.  
The January 2005 decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for residuals of cold injury was 
previously denied because "there was no confirmed evidence 
of cold weather exposure that may have led to cold weather 
injuries" and there was "no confirmed evidence for cold 
weather injuries in service."  Evidence considered at the 
time of the previous decision included service treatment and 
examination records and post-service treatment and 
examination records.  The evidence also included a medical 
notation that the Veteran's "in-service frost bite affected 
his lower extremity and feet and caused pain and loss of 
use" and a medical finding that the "amputation of the 
right leg certainly may have been contributed to by history 
of cold exposure."  See May 1998 and January 2005 VA 
treatment records.   

Evidence received in conjunction with the application to 
reopen includes the Veteran's statements and testimony that 
he had cold exposure during his service in Korea, that he was 
treated for swelling and numbness when he returned from 
Korea, and that he has had those symptoms since that time.  
See March 2010 hearing transcript.  It also includes a VA 
examiner's finding that the Veteran's bilateral above-knee 
amputation, while reportedly secondary to peripheral vascular 
disease, might also be due to cold injury to the lower 
extremities.  See April 2009 VA examination record.  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person making them.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

The Veteran is competent to report that he has had cold 
exposure in service and residual symptoms since service, and 
the Board finds this evidence both new and material in that 
it was previously unseen, it relates to unestablished facts 
necessary to substantiate the claim; that is, the existence 
of a chronic residual of in-service cold exposure and a link 
to service, and it raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.159(a)(2); Layno 
v. Brown, 6 Vet. App. 465, 471 (1994); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  Thus, the claim is reopened, and, 
to this extent only, the appeal is granted.  As will be 
discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of 
the merits of the Veteran's appeal.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Substantially compliant notice was sent in May and September 
2008 letters and the claim was readjudicated in an October 
2008 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examination, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 


ORDER

A compensable rating for pleurisy, tuberculosis with 
effusion, is denied.  

New and material evidence has been received; the claim for 
service connection for residuals of cold exposure is reopened 
and, to that extent only, the appeal is granted.


REMAND

Further development is needed on the claim of service 
connection for residuals of cold exposure.  During his Board 
hearing, the Veteran testified that he received treatment for 
his residuals of cold exposure when he returned from Korea.  
These records are not currently associated with the file.  As 
these records are potentially relevant and may be from a 
federal facility, the matter must be remanded so further 
information can be obtained and the records can be requested.  
Additionally, an addendum opinion should be obtained from the 
2009 VA examiner:  specifically, the examiner should opine as 
to whether it is at least as likely as not that the in-
service cold exposure led to the development of chronic 
residuals.  See 38 U.S.C.A. § 5103A(d).  

1.  Obtain all outstanding VA treatment 
records, particularly those dating prior 
to March 1998.  If any records are not 
available, so notify the Veteran.  Ask 
the Veteran about the existence of any 
outstanding private or Army medical 
records, to include those associated with 
treatment immediately after service.  

2.  After completion of the foregoing, 
return the claims file to the examiner 
who conducted the 2009 VA examination 
(or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's in-
service cold exposure resulted in a 
chronic residual.  Any such residual 
should be described in full.  A rationale 
for any opinion expressed is requested, 
preferably with discussion of the 
notations and findings found in the May 
1998 and January 2005 VA treatment 
records.  The Veteran may be re-examined 
if this is deemed necessary.

3.  Thereafter, readjudicate the claim of 
service connection.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


